UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6556


RICHARD LEE SWINEY,

                Plaintiff - Appellant,

          v.

MS. BADGETT,

                Defendant - Appellee,

          and

KEITH W. DAVIS; BURNETTE, Ms.; Grievance Coordinator; GENE
JOHNSON, Director Department of Corrections; KENNETH E.
MORGENSTERN, Surgery Director; NEAL, Mr.; Sgt.; TUCKER, Mr.;
C/O;   CAROLE  E.   WALLACE,  Grievance   Coordinator;   FRED
SCHILLING AND STEPHENS, Director Prison Health Services,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00926-LMB-JFA)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Lee Swiney, Appellant Pro Se.         Rosalie Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Richard Lee Swiney appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record   and   find      no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Swiney v. Badgett, No. 1:09-cv-00926-LMB-JFA (E.D. Va.

Mar. 22, 2011).     Swiney’s motion for summary judgment is denied.

We   dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    3